Citation Nr: 0502298	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence to reopen the veteran's 
claim for service connection for a seizure disorder, to 
include as secondary to medications prescribed for service-
connected Wolff-Parkinson-White Syndrome with mitral valve 
prolapse, has been received.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.

By its March 1989 decision, the RO denied the veteran's 
original claim of service connection for a seizure disorder.  
The veteran was notified of the denial of the claim later 
that month, but did not appeal.  

In May 1989, the veteran testified before a Hearing Officer 
at the RO.  Following this hearing, the Hearing Officer 
continued the denial of the veteran's claim, in a decision 
based upon the consideration of the veteran's claim on a 
direct basis, as well as secondary to his use of medication 
to treat his service-connected Wolff-Parkinson-White 
Syndrome.  The veteran was notified of this decision in 
August 1989, but did not initiate an appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision in which the 
RO, inter alia, declined to reopen the claim for service 
connection for a seizure disorder on the basis that new and 
material evidence had not been presented.  In January 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2003, and 
the veteran filed  a substantive appeal in March 2003.  

Also in March 2003, the veteran requested the opportunity to 
testify during  a videoconference hearing before a Veterans 
Law Judge (VLJ); in September 2004, the veteran changed his 
hearing request to one before a VLJ at the RO.  The veteran 
was scheduled for a November 2004 hearing before a VLJ at the 
RO;  however, the record indicates that he later cancelled 
this hearing.     

Throughout the pendency of this appeal, the veteran has 
contended that he has a current seizure disorder that is a 
result of his prior use of valium, initially prescribed in 
1970 by a VA physician to treat his service-connected Wolff-
Parkinson-White Syndrome with mitral valve prolapse; 
accordingly, the Board has recharacterized the issue as on 
the title page.  The Board emphasizes that the veteran is not 
prejudiced by the Board's expansion of the issue in the 
manner, inasmuch as, as explained below, the RO implicitly 
considered service connection on a secondary basis in the 
last final denial.  Moreover, in connection with the current 
petition to reopen, the RO initially considered the claim on 
both a direct and a secondary basis, and the in the February 
2003 SOC, the RO noted one of the bases for denying the 
petition to reopen was the absence of medical evidence that 
the veteran's current seizure disorder was related to the 
medication for his Wolff-Parkinson-White Syndrome.  

The Board's decision on the petition to reopen is set forth 
below.  The claim for a TDIU, for which the veteran has 
completed the first of two actions needed to place this 
matter in appellate status, is addressed in the remand 
following the order; that matter is being remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required. 


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a May 1989 decision, the RO denied the veteran's claim 
for service connection for a seizure disorder (to include as 
due to medication prescribed for his Wolff-Parkinson-White 
Syndrome with mitral valve prolapse).  Although notified of 
that decision in August 1989, the veteran did not initiate an 
appeal.

3.	No new evidence associated with the claims file since the 
May 1989 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.	The RO's May 1989 denial of service connection for a 
seizure disorder, to include on a secondary basis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.	As evidence received since the RO's May 1989 denial is not 
new and material, the veteran's claim for service connection 
for a seizure disorder, to include as secondary to 
medications prescribed for service-connected Wolff-Parkinson-
White Syndrome with mitral valve prolapse, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the 
February 2003 SOC, and the RO's letter of August 2002, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2002 letter, 
the RO notified the veteran of the recent enactment of the 
VCAA, and requested that he provide authorization to enable 
it to obtain any outstanding private medical records, as well 
as information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies.  The RO at this time also requested that the 
veteran submit any additional evidence in his possession.  
Through this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that while there is no indication that 
the RO has specifically provided the veteran with notice of 
the regulations governing claims for secondary service 
connection (under 38 C.F.R. § 3.310), any such lack of 
notification on the part of the RO is no more than harmless 
error in this case, given that, as discussed below, there is 
no evidence whatsoever to support a grant of service 
connection on any basis, direct as well as secondary.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2004).  

Similarly, the Board emphasizes that although the record 
reflects some inconsistency in the RO providing the veteran 
with the correct legal criteria for reopening his previously 
disallowed claim, this has not prejudiced the veteran in the 
consideration of his claim.  As discussed in more detail 
below, the criteria governing petitions to reopen filed after 
August 29, 2001 has changed, and in this case, the veteran's 
claim was filed subsequent to that date; hence, the revised 
criteria governs.  In its February 2003 SOC pertaining to the 
claim on appeal, the RO correctly cited to the revised 
criteria governing petitions to reopen.  However, the RO 
referred to the former criteria in its discussion of the 
bases for its decision in the February 2003 SOC, and in the 
December 2002 rating decision on appeal.  Notwithstanding the 
inconsistency in legal criteria provided, the Board finds 
that the veteran is not prejudiced by any reference to the 
incorrect criteria in this case.  The Board initially notes 
that the former criteria operates as a more permissive 
standard in determining what constitutes new and material 
evidence, and that the revised criteria applicable in the 
instant case, is not a liberalizing change in the law as 
regards the definition of new and material evidence.  
Moreover, as discussed in further detail, below, in this 
case, the claim must fail because the evidence added to the 
record does not meet even the minimum criteria for reopening, 
regardless of which legal standard is utilized.  As the RO's 
failure to consistently provide the correct legal standard 
for reopening, throughout the pendency of the instant appeal, 
does not affect the outcome of the claim, the Board finds 
that this action constitutes at most, harmless error.  See 
ATD Corp., 159 F.3d at 549; cf. 38 C.F.R. § 20.1102.  

Also pertinent to the question of notice, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As explained above, all 
of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the February 2003 SOC 
explaining what was needed to substantiate the veteran's 
petition to reopen within two-months of the December 2002 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of August 2002.  In response to that letter, 
the veteran stated that all of his treatment for his claimed 
seizure disorder had been from the Durham VA Medical Center 
(VAMC) in Durham, North Carolina, and the RO has since 
obtained treatment records from this facility, dated from 
September 1998 to September 2002 (in addition to those 
treatment reports from Durham VAMC since 1990 that were 
already of record).   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the petition to 
reopen.   As indicated above, the RO has obtained pertinent 
hospitalization and outpatient treatment reports from the 
Durham VAMC, dated from July 1990 to September 2002.  The 
veteran has also submitted evidence to support his claim, to 
include two December 2002 letters from the North Carolina 
Division of Motor Vehicles, and personal statements dated 
August 2002, September 2002, and January 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Thus, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the petition to reopen the claim for 
service connection for a seizure disorder. 


II.	Analysis of Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

As indicated above, in a March 1989 decision, the RO denied 
service connection for a seizure disorder.  Evidence then 
considered consisted of the veteran's service medical records 
(SMRs); treatment records from the Durham VAMC, dated from 
August 1985, from November 1986 to December 1986, and from 
February 1987 to March 1987; numerous VA examinations; and 
records of treatment from various private physicians, since 
the date of the veteran's discharge from service. The Board 
denied the claim on the basis that there was no evidence of 
epilepsy during service, or within one-year of the veteran's 
service.  

In May 1989, the veteran testified during a hearing before a 
Hearing Officer at the RO; the veteran at this time also 
submitted additional treatment records from the Durham VAMC, 
dated from May 1987 to February 1989, and a March 1989 report 
pertaining to the veteran's consultation with a private 
physician regarding his complaint of seizures.  The Hearing 
Officer's May 1989 decision reflects consideration of 
evidence, in addition to that previously of record, 
consisting of the additional medical evidence received since 
the above-noted March 1989 denial, and the veteran's May 1989 
hearing testimony (to include the veteran's contention, 
presented at length during the hearing, that the currently 
claimed seizure disorder was due to his prior use of valium, 
taken to treat his service-connected Wolff-Parkinson-White 
Syndrome).  On the basis of this evidence, the Hearing 
Officer continued the denial of the veteran's claim.  The 
veteran did not appeal the denial.  That decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in August 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the May 1989 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
Evidence added to the claims file since the RO's May 1989 
denial in this case consists of treatment records from the 
Durham VAMC dated from July 1990 to September 2002; two 
December 2002 letters from the North Carolina Division of 
Motor Vehicles; and various personal statements submitted by 
the veteran.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  

In the instant case, the additional evidence does not include 
any evidence or opinion even suggesting a relationship 
between the veteran's current diagnosed seizure disorder, and 
either his military service, or the medication prescribed for 
his Wolff-Parkinson-White Syndrome (the primary theory upon 
which the veteran is seeking to reopen the previously denied 
claim for service connection).  In this respect, the Board 
notes that treatment records from the Durham VAMC include a 
September 1994 letter from Dr. C. Marx, a VA physician, 
stating that the veteran had recently undergone evaluation at 
that facility to determine the cause of the episodes of 
alteration in perception that he had been experiencing over 
the past year, but that this evaluation did not provide 
conclusive results as to the cause of these episodes.  The 
remaining newly received treatment records from the Durham 
VAMC, dated from July 1990 to September 2002, refer only to 
the current diagnosis and treatment of the veteran's seizure 
disorder.  Additionally, the December 2002 letters of record 
from the North Carolina Division of Motor Vehicles document 
that the veteran's driving privileges were revoked in that 
state on account of unspecified medical reasons, but 
otherwise contain no pertinent medical background information 
in regard to the claimed seizure condition.

The remaining evidence received since May 1989 consists of 
the lay assertions of the veteran.  As indicated above, the 
veteran's assertions as to alleged medical relationship 
between his seizure disorders and the medications prescribed 
to treat his service-connected disability were already 
considered in connection with the prior denial; hence, these 
assertions are merely cumulative of evidence previously of 
record, and are hence, not "new," by definition.  The Board 
emphasizes, however, that as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, to include whether there is a medical 
relationship between his current seizure disorder, and the 
medication used to treat his Wolff-Parkinson-White Syndrome 
with mitral valve prolapse.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Similarly, the 
veteran's assertions as to what a physician told him about 
the alleged relationship between medication used to treat 
Wolff-Parkinson-White Syndrome, and a later seizure disorder 
does not constitute competent or probative evidence to 
support the claim on appeal.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Accordingly, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).      

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for a seizure 
disorder, to include as secondary to medications prescribed 
for service-connected Wolff-Parkinson-White Syndrome with 
mitral valve prolapse, have not been met, and the RO's May 
1989 denial of service connection remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a seizure disorder, to include as secondary to 
medications prescribed for service-connected Wolff-Parkinson-
White Syndrome with mitral valve prolapse, has not been 
received, the appeal, as to that issue, is denied.

REMAND

In a December 2002 rating decision, the decision also 
currently on appeal with regard to the previously discussed 
petition to reopen, the RO denied the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The claims file 
reflects that the veteran has filed a NOD with respect to the 
denial of a TDIU, on a March 2003 VA Form 9 (notwithstanding 
that the veteran has contended that he is unemployable in 
part due to the medication for his seizures, a condition for 
which service-connection is not in effect, the veteran is 
presently service-connected for Wolff-Parkinson-White 
Syndrome and thus there is at least one service-connected 
disability underlying his claim for a TDIU); however, the RO 
has yet to issue a SOC with respect to that claim, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative a SOC with respect to 
the December 2002 denial of his claim for 
a TDIU, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for a TDIU, within 60 
days of the issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


